18-01433-smb      Doc 21    Filed 05/10/19      Entered 05/10/19 10:28:19    Main Document
                                               Pg 1 of 3


David C. McGrail
dmcgrail@mcgrailbensinger.com
MCGRAIL & BENSINGER LLP
888-C 8th Avenue #107
New York, New York 10019
Tel: (646) 285-8476

-and-

Douglas R. Gooding
dgooding@choate.com
J.P. Jaillet
jjaillet@choate.com
CHOATE, HALL AND STEWART LLP
Two International Place
Boston, Massachusetts 02110
Tel: (617) 248-5000

Co-counsel for Defendant, General Electric Company

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                 :
 In re:                                          :        Chapter 11
                                                 :
 SUNEDISON, INC., et al.,                        :        Case No. 16-10992 (SMB)
                                                 :
                    Reorganized Debtors.                  (Jointly Administered)
                                                 :
                                                 :
 SUNEDISON LITIGATION TRUST,                     :
                                                 :        Adv. Pro. No. 18-01433
                                  Plaintiff,     :
                                                 :
                    – against –
                                                 :
 GENERAL ELECTRIC COMPANY,                       :
                                                 :
                                  Defendant.     :
                                                 :

                             NOTICE OF APPEARANCE AND
                           REQUEST FOR SERVICE OF PAPERS

          PLEASE TAKE NOTICE that the undersigned appear in the above-captioned adversary

proceeding as co-counsel to defendant, General Electric Company (“GE”), and pursuant to Rules
18-01433-smb      Doc 21     Filed 05/10/19    Entered 05/10/19 10:28:19         Main Document
                                              Pg 2 of 3


2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure and Section 1109(b) of Title 11

of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), respectfully

request that notices, pleadings, and other papers served or required to be served herein also be

served, via e-mail only, upon:

               David C. McGrail, Esq.
               McGrail & Bensinger LLP
               Email: dmcgrail@mcgrailbensinger.com

               -and-

               Douglas R. Gooding, Esq.
               Choate, Hall and Stewart LLP
               Email: dgooding@choate.com

               -and-

               J.P. Jaillet, Esq.
               Choate, Hall and Stewart LLP
               Email: jjaillet@choate.com

       PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the

Bankruptcy Code, the foregoing request includes the notice of all orders, applications, motions,

petitions, pleadings, requests, complaints, or demands, whether formal or informal, written or

oral, transmitted or conveyed by mail, hand-delivery, telephone, facsimile transmission, email, or

otherwise made with regard to the referenced case and proceedings herein.

       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Service of Papers (the “Notice”) nor any later appearance, pleading, proof of claim,

claim or suit shall constitute a waiver of (i) the right to have final orders in non-core matters

entered only after de novo review by a district judge, (ii) the right to trial by jury in any

proceeding related to, or triable in, these cases or any case, controversy or proceeding related to

these cases, (iii) the right to have the district court withdraw the reference in any matter subject



                                                -2-
18-01433-smb      Doc 21     Filed 05/10/19    Entered 05/10/19 10:28:19         Main Document
                                              Pg 3 of 3


to mandatory or discretionary withdrawal, (iv) any objection to the jurisdiction of this Court for

any purpose other than with respect to this Notice, (v) an election of remedy, or (vi) any other

rights, claims, actions, defenses, setoffs or recoupments as appropriate, in law or in equity, under

any agreements, all of which rights, claims, actions, defenses, setoffs and recoupments expressly

are reserved.

DATED: May 10, 2019
       New York, New York

                                              MCGRAIL & BENSINGER LLP

                                              /s/ David C. McGrail
                                              David C. McGrail, Esq.
                                              888-C 8th Avenue #107
                                              New York, New York 10019
                                              Telephone: (646) 285-8476
                                              Facsimile: (646) 224-8377
                                              dmcgrail@mcgrailbensinger.com

                                              Attorney for Defendant, General Electric Company




                                                -3-
